Citation Nr: 0322834	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entilement to service connection for left shoulder, neck and 
back disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1979 
with periods of both active and inactive duty training from 
March 1983 to December 1997.  The veteran was on inactive 
duty training (IDT) on November 16, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Portland, Oregon, Regional Office 
(RO).  That decision denied service connection for left 
shoulder, neck and back disorders.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

Service medical records note, in a September 1996 annual 
examination report, that the veteran underwent a cervical 
fusion and left shoulder rotator cuff repair in 1995 
secondary to an injury sustained by the veteran.  The veteran 
does not contend, and there are no records to indicate that 
this injury occurred while the veteran was on either active 
duty training (ADT) or IDT.

A November 1997 Statement of Medical Examination and Duty 
Status Form indicated that the veteran fell while at exercise 
on November 16, 1997.  The nature and extent of the injury 
was reported to be pulled muscles in the left shoulder area.  
The veteran was noted to be on IDT.  The medical opinion 
stated that the injury occurred in the line of duty.

A November 1997 private emergency room treatment record noted 
that the veteran reported that he had slipped and fallen down 
some stairs.  He complained of pain and stiffness in the neck 
and left shoulder.

A November 1997 private treatment note stated that the 
veteran was being followed up after a recent emergency room 
visit for a fall down stairs.  The veteran reported pain in 
his neck and down his left arm.  The physician noted a 
history of C6-7 fusion.  He stated that the veteran's neck 
pain with peripheral symptoms was suggestive of a possible 
radiculopathy.  A November 1997 private x-ray report noted 
that the veteran had a stable appearing fusion of C6-7.  
Degenerative disc disease at C5-6 and, to a lesser extent, 
C4-5 with osteophytic narrowing of the neural foramina at C5-
6 bilaterally was noted.  There was no evidence of a fracture 
or subluxation.

The Board notes that the veteran had pre-existing left 
shoulder and neck disorders prior to the November 1997 fall 
currently at issue.  Records developed subsequent to the 
November 1997 fall note treatment for the left shoulder, 
cervical spine and thoracic spine.  These records refer both 
to the veteran's November 1997 fall, and his previous history 
of problems in these regions.

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, the VA may provide for the conduct 
of a medical examination when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA will 
consider a medical examination or opinion necessary when the 
record lacks sufficient medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and establishes that the veteran suffered an 
injury in service, and indicates that the disability or 
symptoms may be associated with the veteran's military 
service.  See Charles v. Principi, 16 Vet. App. 370, 374-375 
(2002).  The Board notes that the veteran has not been 
afforded a VA examination despite evidence of a current 
disability and an inservice fall that may have contributed to 
such disability.

Accordingly, in compliance with due process, the claim is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current left 
shoulder, neck and back disorders.  The 
claims folder should be made available to 
the examiner for review.  The examiner is 
specifically requested to offer an 
opinion as to whether it is as likely as 
not that a documented inservice fall in 
November 1997 may have caused or 
contributed to an increased level of 
chronic residual pathology associated 
with the veteran's neck, back and left 
shoulder regions.  Any opinions expressed 
by the examiner should be accompanied by 
supportive reasoning.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  Subsequently, the RO should 
readjudicate the claim and determine 
whether the benefit sought on appeal may 
now be granted.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an SSOC 
and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




